DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 -17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kissin (US 4,585, 002) in view of Arnold (US 5,970,718).
Regarding claim 12 and 21, Kissin discloses device for cooling and/or heating a body region (fig.1-2), said device (fig.1) comprising: at least one thermally conductive skin contact material (see annotated figure below; an electrical insulator 24 such as metalized ceramic that is placed next to the patient’s skin 26) )and at least one Peltier element (a plurality of thermoelectric cooling couples are made from two elements 18 and 19); the Peltier element being connected to the skin contact material; a thermally conductive connecting element (see annotated figure below) an electrical insulator 24 such as metalized ceramic that is coupled to the heat sink 23) and a heat dissipation element (fig.2; heat sink 23, see also claim 2, element c “a heat sink operably connected to said semi-conductors for dissipating excess heat therefrom” are provided (fig.2); heat emitted via an outer side of the Peltier element is configured to be distributed to the heat dissipation element via the connecting element; and the heat dissipation element is arranged on an outer side of the device (fig.2). Kissin does not specifically disclose the heat dissipation being embodied to be bendable and wherein: a mount is provided for securing the device to a body region.
Arnold teaches a personal heat control has a housing (4) accommodating a Peltier-effect unit (1), one or more batteries 15 and a timing switch (9) for selective energisation of the unit (1). Arnold further teaches heat dissipation element (fig.1; surface 3) being embodied to be bendable (fig.1, see col.2, line 12-21). The device of Arnold also includes a strap 5 (mount) that is configured to secure on the user (col.2, line 30-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Kissin with a bendable heat dissipation element and a mount to secure to a body region  as taught by Arnold for the purpose of being apply applying the device at the desire location and secure it.

    PNG
    media_image1.png
    798
    832
    media_image1.png
    Greyscale

 

Regarding claim 13, Kissin in view Arnold teaches the device according to claim 12, wherein: the device is embodied to be free of liquid heat transfer media (fig.2 of Kissin).
Regarding claim 14, Kissin in view Arnold teaches the device according to claim 12, wherein: at least one circuit board is provided (fig.1 of Kissin).
Regarding claim 15, Kissin in view Arnold teaches the device according to claim 12, wherein: at least one cooling body is provided (col.3, line 33- line 68 of Kissin).
Regarding claim 16, Kissin in view Arnold teaches the device according to claim 12, wherein: an energy source is provided for operating the Peltier element, wherein the energy source is connected to the Peltier element in particular via cables (fig.1 of Kissin).
Regarding claim 17, Kissin in view Arnold teaches the device according to claim 12, wherein.: a control unit (fig.1; microprocessor based controller 14 of Kissin) is provided (fig.1 of Kissin).
Regarding claim 22, Kissin in view Arnold teaches the device according to claim 12, wherein: the device is constructed in an at least partially layered manner (fig.2 of Kissin).
Regarding claim 23, Kissin in view Arnold teaches the device according to claim 12, wherein: the device for cooling and/or heating a body region is a device for cooling and/or heating a head region (col.3, line 33- line 68 of Kissin).
Regarding claim 24, Kissin in view Arnold teaches the device according to claim 12, wherein: the thermally conductive connecting element is a thermally conductive film. (one of the definitions of film in Marriam Webster is a thin covering or coating: “The module is coated with an electrical insulator 24 such as metalized ceramic and has one side thereof bonded to an aluminum natural convection heat sink 23 made by Borg Warner Corporation.” Of Kissin). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kissin (US 4,585, 002) in view of Arnold (US 5,970,718) in further view of LINI Mario (WO 2015/145471). 
Regarding claim 18, Kissin in view Arnold does not teach at least one temperature sensor is provided. Lini teaches a similar device that includes temperature sensor to measure the temperature of the skin at the surface of the case and of the plate that is in contact with the skin (abstract). The temperature sensor is coupled to the circuit board to give feedback in order to achieve the desires treatment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Kissin in view Arnold with a sensor as taught by Lini for the purpose of having a temperature feedback to achieve the desired treatment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kissin (US 4,585,002) in view of Arnold (US 5,970,718) in further view of SCHOGGLER (US 2015/0335466).
Regarding claim 19, Kissin in view Arnold teaches the device (fig.1-2) according to claim 1. However, Kissin in view Arnold does not disclose characterized in that a line is provided for a supply of pharmaceuticals. SCHOGGLER teaches the cooling device that is designed without liquid heat transfer means and comprises a Peltier element comprising a line (fig.6; 9) which is embodied in a hollow manner and is used to deliver a drug and/or disinfectant [0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Kissin in view Arnold with a line is provided for a supply of pharmaceuticals as taught by SCHOGGLER for the purpose of delivering medicine to the treatment area if needed. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kissin (US 4,585, 002) in view of Arnold (US 5,970,718) in further view of Reinstein (US 2008/0300529).
Regarding claim 20, Kissin in view Arnold teaches the device (fig.1-2) according to claim 1, However, Kissin in view Arnold does not disclose characterized in that an acoustic output device and/or a vibration output device are provided. Reinstein teaches a device and method using thermoelectric Peltier device. the thermoelectric Peltier device or skin-contacting surface thereof is configured to vibrate to provide the user with a massage at the affected skin area or body part or to enhance the beneficial effect of the composition [0082]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Kissin in view Arnold with a vibration output device as taught by Reinstein for the purpose of enhancing the beneficial effect.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794